Citation Nr: 1308072	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back strain prior to January 24, 2012.  

2.  Entitlement to an initial rating in excess of 20 percent for a low back strain, to include a separate 20 percent rating for neuropathy in the left lower extremity, since January 24, 2012.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1986 and from May 1987 to September 2001.

This matter is on appeal from a July 2009, rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

The Veteran testified before the undersigned Veterans Law Judge in August 2010.  A transcript of the hearing is of record.

In a December 2011 decision, the Board denied entitlement to service connection for bilateral hearing loss, but remanded the issue of entitlement to an increased initial rating for his service-connected low back strain.  This issue is now ready for adjudication.  


FINDING OF FACT

In an August 2012 statement, the Veteran requested that his claims for increased ratings for his low back strain and neuropathy in the left lower extremity be withdrawn.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal on the issue of entitlement to an initial rating in excess of 10 percent for a low back strain prior to January 24, 2012, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).

2.  The criteria for the withdrawal of the substantive appeal on the issue of entitlement to an initial rating in excess of 20 percent for a low back strain, to include a separate 20 percent rating for neuropathy in the left lower extremity, since January 24, 2012, have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2012).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2012).

In a December 2011 decision, the Board denied all issues on appeal with the exception of the issue of entitlement to an initial rating in excess of 10 percent for his service-connected low back strain, which it remanded for further development.  After the required development was completed, the RO issued a rating decision in July 2012 that increased his disability rating to 20 percent and also granted a separate 20 percent rating based on neuropathy in the left lower extremity. See 38 C.F.R. § 4.71a, Note (1) (2012) (for diseases and injuries of the spine, any neurologic abnormalities shall be also evaluated under the appropriate diagnostic code).  Both of these new ratings were made effective January 24, 2012.  

Since the Veteran was not granted the maximum rating available, the issues remain on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  However, in August 2012, the Veteran submitted a statement indicating that he was satisfied with the results of the July 2012 rating decision, and requested that his appeal be withdrawn.  In view of his expressed desire, the Board concludes that further action with regard to these claims is not appropriate as it no longer has jurisdiction over the withdrawn issues and, as such, must dismiss the appeal as to these claims.


ORDER

The issue of entitlement to an initial rating in excess of 10 percent for a low back strain prior to January 24, 2012, is dismissed.  

The issue of entitlement to an initial rating in excess of 20 percent for a low back strain, to include a separate 20 percent rating for neuropathy in the left lower extremity, since January 24, 2012, is dismissed.   



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


